SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 28, 2012 ZAGG Inc (Exact name of registrant as specified in its charter) Nevada 001-34528 20-2559624 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3855 South 500 West, Suite J Salt Lake City, Utah (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (801) 263-0699 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders Annual Shareholder Meeting – Final Voting Results On June 28, 2012, ZAGG Inc, a Nevada corporation (the “Company” or “ZAGG”), held its 2012 Annual Meeting of Shareholders (the “Meeting”) at the offices of the Company in Salt Lake City, Utah.The following matters were voted on at the Meeting: (1)To elect five directors of the Company to serve until the next annual meeting of the stockholders and until a successor has been elected and qualified; and (2)To confirm the appointment of KPMG LLP, as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012; Set forth below are the final voting results for each proposal submitted to a vote of the shareholders at the Meeting.For more information on the above-listed proposals, see the Company’s definitive proxy statement on Schedule 14A, as filed with the Securities and Exchange Commission on April 27, 2012. The final voting totals were as follows: 1.Election of Directors: Name of Director Shares voted FOR Shares voted AGAINST Shares ABSTAINING Robert G. Pedersen II Edward Ekstrom Shuichiro Ueyama Randy Hales Cheryl Larabee 2.To confirm the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2012: Shares voted FOR Shares voted AGAINST Shares ABSTAINING As reflected above, each of the director nominees was elected, and all of the other proposals voted on were approved. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZAGG Inc By: /s/Brandon T. O’Brien Brandon T. O’Brien Chief Financial Officer Date: July 3, 2012 3
